Citation Nr: 0006829	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on November 16, 1999.  A transcript of 
that hearing has been associated with the record on appeal.


REMAND

This case is not ready for appellate review.  Additional 
evidence was associated with the record following the 
issuance of the statement of the case in September 1997, 
including VA in/outpatient mental health records dated 
through 1999 and the report of a VA mental disorders 
examination conducted in June 1999.  This evidence was 
received by the RO prior to transfer of the claims file to 
the Board, and prior to the additional medical evidence the 
appellant submitted in December 1999 after her Travel Board 
hearing, for which she waived initial review by the RO under 
38 C.F.R. § 20.1304 (1999).  Although partially duplicative 
of the records received in December 1999, a substantial 
portion of the non-waived records are clearly relevant to the 
adjudication of this case, particularly, the aforementioned 
VA mental disorders examination of June 1999.  Consequently, 
the Board is required to remand this case to the RO for 
review and preparation of a supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37(a) (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue 
presently certified for appeal to the 
Board with consideration given to all of 
the evidence of record, as alluded to 
above.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


